DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered. 
			           Status of the Application
2.	Acknowledgement is made of the amendment received on 10/29/2021. Claims 1-3, 5-10, 17 & 19-28 are pending in this application. Claims 11-16 & 18 are canceled. Claims 17-20 are withdrawn. 
Claims 1-3, 5-10 & 21-28 are examined in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if 

3.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2007/0273019) in view of Camacho et al. (US 2009/0224386). 
	Re claim 27, Huang teaches, in a flip view of Fig. 2G, an electronic device, comprising: 
-an electronic component (22) comprising a sensor and an electrical interconnect (26); 
-a substrate (21, 25) comprising an electrically conductive material (21, 28, 213) and a translucent mold compound (25), wherein the electrically conductive material (21, 28, 213) is coupled to the translucent mold compound (25) and wherein the electrical interconnect (26) of the electronic component (22) is coupled to the electrically conductive material of the substrate (21, 25); and 
-a translucent underfill (27) on a top surface of the electronic component (22) contacting the electrical interconnect (26) and between the translucent mold compound (25) and the top surface of the electronic component (22) (in vertical direction), wherein the translucent underfill (27) is exposed from a bottom side of the substrate (21, 25), and a bottom surface of the electronic component (22) is exposed from the bottom side of the substrate (21, 25) and is coplanar with the bottom side of the substrate (21, 25).

    PNG
    media_image1.png
    370
    717
    media_image1.png
    Greyscale

	Huang does not teach a sensor, and translucent mold compound and translucent underfill. 
	Camacho teaches a sensor die (124) [0048], a clear epoxy molding compound & underfill [0054, 0060], and molding compound including epoxy resin, silica [0050]. 
	As taught by Camacho, one of ordinary skill in the art would utilize and modify the above teaching to obtain sensor and translucent mold compound and underfill as claimed, because it aids in achieving desired optical semiconductor packages without interfering with pass of the light to the optical devices. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Camacho in combination Huang due to above reason. 
Allowable Subject Matter
4.	Claims 1-3, 5-10 & 21-26 are allowed.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/5/21